Citation Nr: 0812972	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO. 01-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease.

(The issue of entitlement to additional vocational 
rehabilitation under the provisions of Chapter 31, Title 38, 
United States Code, will be the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1980. 

By a rating action in March 2000, the RO granted the 
veteran's claim of entitlement to service connection 
gastroesophageal reflux disease and assigned a noncompensable 
rating, effective August 31, 1994. The veteran disagreed with 
that rating and perfected an appeal to the Board of Veterans' 
Appeals (Board). 

In April 2001, following additional development of the 
record, the RO increased the veteran's rating to 10 percent 
for his service-connected gastroesophageal reflux disease, 
also effective August 31, 1994. However, that increase did 
not represent a complete grant of benefits; and, therefore, 
the issue of an increased rating for gastroesophageal reflux 
disease remained on appeal. AB v. Brown, 6 Vet. App. 35, 38 
(1993) (Holding that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded. 
Thereafter, the case was returned to the Board for further 
appellate consideration.

In June 2004 and September 2006, the Board remanded the case 
for additional development of the record. Following the 
requested development, the RO confirmed and continued the 10 
percent rating for gastroesophageal reflux disease. 
Thereafter, the case was returned to the Board.

In May 2006, the veteran had a hearing at the Board's office 
in Washington, D.C. That hearing was held before the Veterans 
Law Judge whose name appears at end of this decision. 



FINDING OF FACT

The veteran's gastroesophageal reflux disease, manifested 
primarily by pyrosis and regurgitation, is productive of mild 
to moderate impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for gastroesophageal reflux disease have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic 
Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected 
gastroesophageal reflux disease. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

VA must notify the veteran that in order to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life. 38 U.S.C.A. 
§ 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

In addition, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

The foregoing requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).; see also Pelegrini, 18 Vet. App. at 121.

In July 2003, the RO informed the veteran of the schedular 
criteria for an increased rating for his service-connected 
gastroesophageal reflux disease. 

In July 2004, the RO provided notice to the veteran regarding 
the information and evidence needed to substantiate increased 
rating claims, such as medical records, employment records, 
and Social Security records. The RO also specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.

In October 2006, the RO notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
support his increased rating claim was not provided to the 
veteran prior to the assignment of his current 10 percent 
rating for gastroesophageal reflux disease, any error in the 
timing of that notice was effectively harmless and did not 
result in prejudice to the veteran. See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new notification followed by a readjudication of the 
claim). Not only did the foregoing notices provide such 
information, the case has been readjudicated since those 
notices were issued. Moreover, in its remands in June 2004 
and September 2006, the RO further delineated the evidence 
and information necessary to support the veteran's claim. In 
addition, during his May 2006 hearing before the undersigned 
Veterans Law Judge, the veteran testified as to the impact 
that gastroesophageal reflux disease had had on his 
employment and daily life. Finally, neither the veteran nor 
his representative have challenged the assigned rating based 
on any lack of understanding of the evidence and information 
necessary to support his claim. See Mayfield, supra (due 
process concerns with respect to notice requirements must be 
pled with specificity). 

VA has met its duty to assist the veteran in the development 
of information and evidence necessary to support his claim 
for and increased rating for gastroesophageal reflux disease. 
It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder: records reflecting the veteran's treatment at Lee 
Memorial Hospital and Leigh Regional Medical Center from 
September 1993 through February 2006; the veteran's VA 
treatment from August 1994 through July 2006; reports of VA 
examinations performed in February and June 2000, September 
2005, and January 2007; and transcripts of hearings held at 
the RO in February 2002 and at the Board in May 2006. Neither 
he nor his representative has identified any outstanding 
evidence, which could be used to support his claim; and, 
therefore, the Board finds that the record has been fully 
developed. It is difficult to discern what additional 
guidance VA could provide to the veteran regarding what 
further evidence he should submit to substantiate his claim. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

The veteran has had ample opportunity to participate in the 
development of his appeal. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
him in the development of his claim for an initial rating in 
excess of 10 percent for gastroesophageal reflux disease. 
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of that issue. 

Analysis

The veteran contends that his service-connected 
gastroesophageal reflux disease severely impairs his health. 
As such, he maintains that an initial rating in excess of 10 
percent is warranted. However, a review of the evidence 
discloses that since service connection became effective in 
August 1994, the veteran's gastroesophageal reflux disease, 
manifested primarily by pyrosis and regurgitation, has been 
productive of no more that mild to moderate impairment. Such 
findings meet or more nearly approximate the criteria for a 
10 percent schedular rating; the Board will therefore deny 
the present appeal. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007). 
However, there is no Diagnostic Code dedicated, specifically, 
to rating gastroesophageal reflux disease. 

In October 2003, the veteran requested that gastroesophageal 
reflux be rated by analogy to a marginal ulcer 
(gastrojejunal). 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 
7304. However, gastroesophageal reflux disease more nearly 
reflects the functions affected and the anatomical 
localization and symptomatology associated with a hiatal 
hernia. Therefore, gastroesophageal reflux disease will be 
rated by analogy to a hiatal hernia under 38 C.F.R. §§ 4.114, 
Diagnostic Code 7346. 

A 60 percent rating is warranted for gastroesophageal reflux 
disease manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of a severe 
impairment of health. A 30 percent rating is warranted for 
gastroesophageal reflux disease manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, which is productive of considerable impairment of 
health. A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity. 
38 C.F.R. § 4.114, Diagnostic Code 7346.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

The RO's March 2000 decision on appeal, which granted 
entitlement to service connection for gastroesophageal reflux 
disease, was an initial rating award. When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply. That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found. Fenderson v. West, 12 Vet. App. 119 (1999). 
Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability. 38 C.F.R. §§ 4.1 and 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991),

The veteran's gastroesophageal reflux disease is manifested 
primarily by pyrosis and regurgitation. Although he complains 
of dysphagia, the  evidence of record is negative for any 
objective findings of such disorder, or for associated 
substernal arm or shoulder pain; or vomiting or anemia; or 
melena or hematemesis. Moreover, the results radiographic 
studies, including a barium swallow, upper gastrointestinal 
series, abdominal X-rays performed during the most recent VA 
examination, were negative for any relevant abnormalities. 
The veteran is well developed and well-nourished. He is no 
more than 5 feet 9 inches tall and generally weighs between 
230 and 250 pounds with no evidence of any unexplained weight 
loss. Although the veteran takes medication, he receives 
little treatment for gastroesophageal reflux disease. In 
fact, there is no competent evidence that his 
gastroesophageal reflux disease is productive of any more 
than moderate impairment (see the report of the June 2000 VA 
examination). As such, the Board finds that the veteran's 
gastroesophageal reflux disease does not meet or more nearly 
approximate the criteria for an increased rating. 
Accordingly, the current 10 percent rating is confirmed and 
continued.

In July 2006, the veteran was scheduled to undergo 
electroduodenoscopy and a colonoscopy. However, there is no 
competent evidence on file that such testing was ever 
performed. The most recent VA examiner was unable to find the 
results of such testing, and despite requests for additional 
evidence in the Board's 2006 remand and in a July 2007 letter 
from the RO, the veteran did not submit or identify any 
evidence of that testing. Indeed, neither the veteran nor his 
representative have cited the results of such testing in 
support of the claim. See, e.g., Wood v. Derwinski, 1 Vet. 
App. 406 (1991) (If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.) Therefore, if such testing was performed, it is no 
force or effect in the current appeal.

Finally, the Board finds that the manifestations of the 
veteran's gastroesophageal reflux disease have been generally 
consistent since August 31, 1994, the date that service 
connection and the 10 percent rating for that disorder became 
effective. Accordingly, there is no basis for the assignment 
of staged ratings set forth in Fenderson.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


